Case 1:21-cr-20239-MGC Document 24-4 Entered on FLSD Docket 08/10/2021 Page 1 of 2
                                                                                                           Exhibit 4
                                             Prof. J.M. Dumanov
               subClinical Research Diagnostic Medical Mycology Immunology Allergology Toxicology
                           Mycological Institute EU UK US Dir. subClinical Research Group
                                ISHAM EAACI EUROTOX ACGIH APA AIHA ERT IEEE IBEW FCC
                                    medcialmycologist@gmial.com + 01 973 726 9559


   Judge Marcia G. Cooke
   Wilkie D. Ferguson, Jr. United States Courthouse
   400 North Miami Avenue, Room 11-2
   Miami, Florida 3312
                                                                                                    30 July 2021

   My name is Josef Dumanov. I am a medical research scientist and not a M.D. I’m in the field of clinical
   epidemiology; and reside in Sparta, New Jersey. Sparta is the home town of Dr. Kerry Lane; and was a
   rural and very modest farmland/ country area during Dr. Lane’s youth.

   I’ve been acquainted with Dr. Lane for over fifteen (15) years, as both a research associate and at
   times, my own physician. During this time span, I’ve gotten to know to know him personally. He has
   always been kind and generous in aiding patients, family and friends; and diligently monitoring their
   overall condition. Dr. Lane has often reached out to strangers upon hearing about their diseases or
   disorders; and has given them free diagnoses. He makes certain that they receive the best treatment as
   such is unfortunately not always available from their own physicians. The majority of doctors do not
   have the time, or the ability/ desire to conduct ongoing research for their patients with the same fervor
   and commitment as Dr. Lane has exhibited in these respects.

   Because of his ongoing study and research on a clinical molecular level, Dr. Lane has helped me in a
   case study of my own. This case was nationally featured in medical journals and involved a female
   patient who was given a terminal diagnosis involving brain cancer, specifically sphenoid sinus
   mycetoma. She was expected to not live longer than six (6) months. Dr. Lane reviewed this case; and
   provided additional diagnostic leads that were, at that time, unrecognized/unknownby a major health
   institution. With Dr. Lane’s research-based diagnosis and my own lab work, I submitted a different
   diagnosis for this particular patient and classified the illness as a mycosis. As a result of Dr. Lane’s
   efforts, as well as mine, the patient’s treatment course was changed; and she was cured within two (2)
   months. This case became a national TV documentary "To her Last Breath," a2011 episode on "Mystery
   Diagnosis" that aired on the Oprah WInfery Network

   Dr Lane has also intervened in my own health crises, enhancing my treatment I was receiving from
   other physicians.

   For over a decade, Dr. Kerry Lane has been conducting his relentless study and research commitment
   for children who suffer from Autism. He also established The Palm Beach Autism Institute.

   I felt shock and disbelief upon hearing of Dr. Lane’s current legal case. I am not aware of all the details,
   but find it extremely difficult to believe he would have deliberately and knowingly committed crimes!

   I had seen him often in the past few years. Sadly, during the past four (4) years, Dr. Lane has had some
   very difficult personal losses, including the death of his mother, his brother and quite tragically, the
   death of his young son with whom I was acquainted and for whom I held such high hopes.

   I also learned that in the past year, Dr. Lane’s long-time significant other, also a healthcare had
   developed a neuroparalysis and had become hospitalized. She is now in a healthcare facility. Dr. Lane
   continues his support for her.
Case 1:21-cr-20239-MGC Document 24-4 Entered on FLSD Docket 08/10/2021 Page 2 of 2

   Based upon my friendship with Dr. Lane; and knowledge of his character, I feel strongly that any
   wrongs committed by Dr. Lane or lapses in judgment, were precipitated by personal difficulties as I
   have described above herein.

   I hope and pray that if possible, there is some way that Dr. Lane may be shown some degree of mercy
   in his current legal case; and still be able to aid in research and patient care.

   Your Honor, Thank you very much for your kind attention.

   Josef Dumanov
